EXHIBIT 10.1



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of May 21, 2020
(the “Effective Date”), by and between Cadiz Inc., a Delaware corporation (the
"Company") and Stanley E. Speer, an individual ("Speer").


WHEREAS, the Company and Speer desire to enter into this Agreement in order to
set forth all of the terms and conditions pursuant to which Speer shall serve as
the Chief Financial Officer of the Company;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Speer (collectively, the “Parties”) agree
as follows:


1. TERM OF EMPLOYMENT.  The terms and conditions of Speer's employment under
this Agreement shall be effective as of the Effective Date and shall continue
until terminated in accordance with the termination provisions of Section 6
below.


2. DUTIES.  Speer shall be employed as the Chief Financial Officer of the
Company.  Speer's duties and responsibilities shall relate, generally, to those
ordinarily performed by the chief financial officer of a publicly traded
corporation and shall include, without limitation, direct responsibility for (i)
the Company’s accounting systems, cash management and financial reporting; (ii)
supervision and direction of the Company’s financial staff; (iii) preparation
and coordination with outside professional advisors of all regulatory filings,
including those required by the rules and regulations of the U.S. Securities and
Exchange Commission and by the NASDAQ; (iv) coordination of the Company’s
compliance with all of the requirements of the Sarbanes-Oxley Act of 2002, as
amended; and (v) the administrative and financial management of the Company's
real estate holdings.  In addition, as a member of the Company’s senior
management group Speer shall be involved on a daily basis with discussion and
analysis of the development of the Company’s water resource and other
development programs.  Speer shall also perform such other duties as would
reasonably be performed by a senior executive of the Company as the Board may
from time to time direct.  Speer shall report to, and take direction from, the
Chief Executive Officer of the Company.  Speer further consents to serve in
further capacities as an officer, manager and/or director of the Company or any
subsidiary or affiliate of the Company without any additional salary or
compensation.  Speer's base of operations shall be at the corporate headquarters
office of the Company in Los Angeles, California, unless changed by mutual
agreement.  However, Speer shall also render services at such other sites as
necessary from time to time to properly perform his duties.

--------------------------------------------------------------------------------

3. NECESSARY SERVICES.


a. Performance of Duties.  Speer agrees that he will at all times faithfully,
industriously and to the best of his ability, experience and talents, perform to
the reasonable satisfaction of the Company all of the duties that may be
assigned to him hereunder and shall devote such time to the performance of these
duties as may be necessary therefor.  Provided that Speer otherwise performs his
duties in a satisfactory manner, nothing herein shall require Speer to provide
such services on a full-time basis or  shall preclude Speer from spending a
reasonable amount of time in the management of his personal investments or
businesses or with any charitable or civic venture with which Speer may be
involved as long as such activities do not result in any conflicts with respect
to Speer’s duties to the Company hereunder, or violate any conflicts of interest
policy which may be maintained from time to time by the Company.


b. Exclusive Services.  Speer agrees that during the period of his employment
hereunder, Speer shall, subject to subsection (a), above, provide services
exclusively pursuant to this Agreement, and Speer will not, without the prior
written consent of the Company (which consent may not be unreasonably withheld),
directly or indirectly:


(i)  engage in the business of, or own or control any interest in (except as a
passive investor owning less than 10% of the equity securities of a publicly
held company), or act as director, officer of employee of, or consultant to, any
individual, partnership, joint venture, corporation or other business entity,
directly or indirectly engaged anywhere in the United States, its possessions or
territories, in any business competitive with the business then being carried on
by the Company or any affiliate;


(ii)  plan or organize any business activity competitive with the business or
planned business of the Company or its affiliates, or combine, participate, or
conspire with other employees of the Company or its affiliates or other persons
or entities for the purpose of organizing any such competitive business
activity; or


(iii)  divert or take away, or attempt to divert or take away, any of the
customers or potential customers of the Company or its affiliates, either for
himself or for any other person, firm, partnership, corporation or other
business entity.


4. BASE COMPENSATION.  Subject to such deductions as the Company may from time
to time be required to make pursuant to law, governmental regulation or order,
the Company agrees to pay to Speer a base cash salary of $350,000 per annum. 
Payments of base salary shall be made in accordance with the normal payroll
practices of the Company.


5. OTHER COMPENSATION. In addition to the base compensation set forth in Section
4 above, the Company agrees to provide additional compensation (“Other
Compensation”) to Speer as follows:

--------------------------------------------------------------------------------

a. Discretionary Annual Bonus.  Following the conclusion of each fiscal year
during the term of this Agreement, the Board shall make a good faith evaluation
of the performance of Speer during such year, on the basis of which Speer shall
receive a bonus in an amount and upon such other terms and conditions as shall
be determined at the discretion of the Board.


b. Equity Based Compensation.  Speer shall be eligible to receive awards under
the Cadiz Inc. 2019 Equity Incentive Plan (the “2019 Plan”), with the form and
amount of any such awards to be determined from time to time in the sole
discretion of the Committee (as defined in the 2019 Plan). In addition, in the
event that the Company, following the execution of this Agreement, adopts a new
compensation plan or program for senior management, then Speer shall be invited
to participate in such plan, with Speer’s participation in such plan to be
negotiated between Speer and the Company in good faith at a level consistent
with that of a member of senior management with comparable duties and
responsibilities.


c. Fringe Benefits.  In addition to the compensation set forth above, Speer
shall be entitled to the following benefits:


i. Four (4) weeks paid annual vacation, provided that no more than two weeks are
to be taken consecutively;


ii. Sick leave and personal leave with pay in accordance with the prevailing
policies of the Company;


iii. Medical coverage under the group medical insurance plan of the Company (or
COBRA coverage, at the election of Speer);


iv. Participation in any pension, profit-sharing, 401(k), or deferred
compensation plan maintained by the Company for the general benefit of its
employees;


v. An automobile allowance of $700 per month;


vi. Participation in any other benefit plan maintained by the Company for the
general benefit of its employees; and


vii. Any other benefits not specifically set forth herein as may be granted by
the Company in its sole and absolute discretion.


d. Deduction and Reimbursement.  Speer hereby agrees that the Company may deduct
and withhold from the compensation payable to Speer hereunder any amounts of
money required to be deducted or withheld by the Company under the provisions of
any and all applicable local, state or federal statutes or regulations or any
amendments thereto hereafter enacted requiring the withholding or deducting of
compensation.

--------------------------------------------------------------------------------

6. TERMINATION.  This Agreement continue in full force and effect unless and
until terminated as provided in this Section.


a. Termination Events.  This Agreement shall terminate:


i. Upon the death or Disability of Speer, "Disability" having the definition set
forth in the 2019 Plan.


ii. At the election of the Company, upon a Change in Control  (as defined in the
2019 Plan) or at such time, if any, as the Company ceases to conduct business
for any reason whatsoever.


iii. At the election of the Company, upon the dismissal of Speer by the Company
for Cause.  For purposes of this Agreement, "Cause" shall mean any of the
following that has a material adverse effect upon the Company or any Subsidiary:


(1) Speer’s material failure to perform his duties which remains uncured for
more than ten (10) days after a written warning (except in the case of a
deliberate and bad faith failure to perform his duties, which shall require no
warning),


(2) Speer’s breach of his fiduciary duty to the Company,


(3) Speer’s indictment (or equivalent) for a felony or other serious crime, or


(4) Speer’s commission of a wrongful act that would make the continuance of his
employment by the Company detrimental to the Company.


iv. At the election of Speer, upon a material breach by the Company of any term
or condition of this Agreement or upon a material change in Speer’s job title or
a material reduction in Speer’s duties and responsibilities hereunder.


v. At the election of either party, without Cause.


b. Payments Following Termination.  Following termination of this Agreement,
whether for any of the reasons specifically set forth above or for any other
reason, the Company shall have no obligation to make payments to or bestow
benefits upon Speer after the date of termination except as may be required by
law, as described in this subsection (b), and under the 2019 Plan (to the extent
not otherwise provided for in this Agreement).  References under this Agreement
to Speer’s termination of employment or the termination of this Agreement shall
be deemed to refer to the date upon which Speer has experienced a “separation
from service” within the meaning of Code Section 409A, as defined below:

--------------------------------------------------------------------------------

i. In the event of termination of this Agreement by the Company pursuant to
Section 6(a)(i) as the result of Speer’s death or Disability, Speer or his
estate shall be entitled to receive base compensation as set forth in Section 4
above for a period of 180 days following Speer’s death or Disability as though
Speer were continuing to provide services to the Company under this Agreement. 
Any such payment shall be in addition to, and not in lieu of, any payments made
pursuant to any Company provided death or disability benefit plans.


ii. In the event of termination of this Agreement by the Company concurrently
with or following a Change in Control pursuant to Section 6(a)(ii) above, Speer
shall be entitled to receive (i) base compensation as set forth in Section 4
above for a period of twelve (12) months following the effective date of
termination, as though Speer were continuing to provide services to the Company
under this Agreement, and (ii) for a period of twelve (12) months following the
effective date of termination, all Other Compensation as described in Section
5(c) above to the extent that such benefits can then lawfully be made available
by the Company (or the Company’s successor in interest) to Speer; provided,
however, that in order to receive continuing compensation during the time period
set forth in this subparagraph Speer shall make himself available to the Company
(or the Company’s successor in interest) during such time period as reasonably
needed to assist in the transition of his duties and responsibilities.


iii. In the event of termination of this Agreement by the Company for Cause
pursuant to Section 6(a)(iii) above, or in the event of termination of this
Agreement by Speer without Cause pursuant to Section 6(a)(v) above, the Company
shall have no further liability or obligation to Speer under this Agreement
other than the Company's obligation to pay base compensation as set forth in
Section 4 above and fringe benefits as described in Section 5(c) above, all to
the extent that such base compensation or fringe benefits are accrued but unpaid
or unissued as of the effective date of termination.


iv. In the event of termination of this Agreement by Speer pursuant to Section
6(a)(iv) above or by the Company without Cause pursuant to Section (a)(v) above,
or in the event of termination of this Agreement by the Company for any reason
not specifically set forth above, Speer shall be entitled to receive (i) base
compensation as set forth in Section 4 above for a period of one hundred eighty
(180) days following the effective date of termination, as though Speer were
continuing to provide services to the Company under this Agreement, and (ii) for
a period of one hundred eighty (180) days following the effective date of
termination, all Other Compensation as described in Section 5(c) above to the
extent that such benefits can then lawfully be made available by the Company (or
the Company’s successor in interest) to Speer; provided, however, that in order
to receive continuing compensation during the time period set forth in this
subparagraph Speer shall make himself available to the Company during such time
period as reasonably needed to assist in the transition of his duties and
responsibilities.

--------------------------------------------------------------------------------

v. The termination of this Agreement shall not affect the right of Speer to
exercise any stock option, to purchase securities of the Company, or to receive
payments or equity securities under any incentive plans in which Speer
participates, which rights may have vested under the terms of the applicable
equity grant or incentive plan prior to the date of termination.


c. Return of Company's Property.  If this Agreement is terminated for any
reason, the Company may, at its option, require Speer to vacate his offices
prior to the effective date of a termination and to cease all activities on the
Company’s behalf.  Speer agrees that on the termination of this Agreement in any
manner, he will immediately deliver to the Company all notebooks, brochures,
documents, memoranda, reports, files, books, correspondence, customer lists, or
other written or graphical records, and the like, relating to the business or
work of the Company, which are or have been in his possession or under his
control and which have not been returned to the Company.  Speer hereby expressly
acknowledges that all such materials referenced above are the property of the
Company.


d. Public Identification.  If this Agreement is terminated for any reason, Speer
shall immediately and forever thereafter cease to hold himself out to any
person, firm, partnership, corporation or other entity as an employee, agent,
independent contractor or representative of the Company or of any entity owned
by, or affiliated with, the Company.


e. Timing of Payments Under Certain Circumstances.  With respect to any amount
that becomes payable to or for the benefit of Speer under this Agreement upon
Speer’s Separation from Service (as defined below) for any reason, the
provisions of this subsection (e) will apply, notwithstanding any other
provision of this Agreement to the contrary.  If the Company determines in good
faith that Speer is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code, any Treasury regulations promulgated thereunder and
any guidance issued by the Internal Revenue Service relating thereto
(collectively, “Code Section 409A”), then to the extent required under Code
Section 409A, payment of any amount of deferred compensation that becomes
payable to or for the benefit of Speer upon Separation from Service (other than
by reason of the death of Speer) and that otherwise would be payable during the
six-month period following Speer’s Separation from Service shall be suspended
until the lapse of such six-month period (or, if earlier, the date of Speer’s
death).  A “Separation from Service” of Speer means Speer’s separation from
service, as defined in Code Section 409A, with the Company and all other
entities with which the Company would be considered a single employer under
Internal Revenue Code Section 414(b) or (c), applying the 80% threshold used in
such Internal Revenue Code Sections or any Treasury regulations promulgated
thereunder.  Any payment suspended as provided in this subsection (e),
unadjusted for interest on such suspended payment, shall be paid to Speer in a
single payment on the first business day following the end of such six-month
period or within 30 days following the death of Speer, as applicable, provided
that the death of Speer during such six-month period shall not cause the
acceleration of any amount that otherwise would be payable on any date during
such six-month period following the date of Speer’s death.

--------------------------------------------------------------------------------

7. EXPENSES.  The Company shall reimburse Speer for all out‑of‑pocket expenses
incurred by Speer in the performance of his duties hereunder, including, but not
limited to, telephone, travel, and office expenses, all subject to such written
guidelines and/or requirements for verification as the Company may, in its sole
and absolute discretion, establish.


8. CONFIDENTIALITY AND TRADE SECRETS.  For purposes of this Section 8, the term
"Company" shall collectively refer to the Company and any affiliate thereof.


a. Confidential Information.  Speer shall keep in strictest confidence all
information relating to the business, affairs, products, customers and suppliers
of the Company (collectively hereinafter referred to as "Trade Secrets"), which
Speer has obtained or may acquire in the course of his employment by the Company
and which is not otherwise generally known to the public.  Speer acknowledges
that such Trade Secrets are of great value, and have been developed and/or
acquired at great expense to the Company, and the Company would not enter into
this contract of employment and such information would not be made available to
Speer in Speer's fiduciary capacity unless the Company were assured that all
such information will be used for the exclusive benefit of the Company. 
Accordingly, during the term of this Agreement, and at all times thereafter,
Speer shall not publish, communicate, divulge, disclose or use, whether or not
for his own benefit, any such information without the prior written consent of
the Company.


b. Non-Competition.  Speer agrees that during the period of his employment,
Speer will not, directly or indirectly, engage in the business of, or own or
control any interest in (except as a passive investor owning less than 10% of
the equity securities of a publicly held company), or act as a director, officer
of employee of, or consultant to, any individual, partnership, joint venture,
corporation or other business entity, directly or indirectly engaged in any
country in which the Company conducts business (including, without limitation,
the United States, its possessions and territories), in any business competitive
with the business then being carried on by the Company.


c. Client Information.  Speer hereby specifically agrees that he will not
utilize any information concerning the customers, licensees or other clients,
partners or affiliates of the Company which Speer acquires during the term of
this Agreement, whether or not the same originated through Speer's efforts, for
any purpose detrimental to the business of the Company.  Without limitation of
the foregoing, Speer agrees that he shall not at any time interfere with any
existing contracts of the Company, and further agrees that he shall not engage
in business discussions with any person or entity with whom he or the Company
are in negotiations at the time he ceases to be an employee of the Company until
after such negotiations have been concluded.

--------------------------------------------------------------------------------

d. Solicitation of Employees.  Speer acknowledges that important factors in the
Company's business and operations are the loyalty and good will of its employees
and its customers.  Accordingly, Speer agrees that both during the term of this
Agreement and after the expiration or termination of this Agreement he will not
enter into, and will not participate in, any plan or arrangement to cause any of
the Company's employees to terminate his employment with the Company or hire any
of such employees in connection with business initiated by Speer or any other
person, firm or corporation.  Speer further agrees that information as to the
capabilities of the Company's employees, their salaries and benefits, and the
other terms of their employment is confidential and proprietary to the Company
and constitutes its valuable trade secrets.


e. Ongoing Obligation.  The provisions in this Section 8 shall be binding during
Speer's employment and at all times thereafter, regardless of the circumstances
or reasons for termination of this Agreement.  In the event the provisions in
this Section 8 are more restrictive than permitted by the laws of the
jurisdiction in which enforcement of this provision is sought, such provisions
shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


9. REMEDY FOR BREACH.  Speer acknowledges that the services to be rendered by
him hereunder are of a special, unique and extraordinary character, which gives
this Agreement a peculiar value to the Company, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law, and a
breach by Speer of the provisions of this Agreement will cause the Company
irreparable injury.  It is, therefore, expressly acknowledged that this
Agreement may be enforced by injunction and other equitable remedies, without
bond.  Such relief shall not be exclusive, but shall be in addition to any other
rights or remedies Company may have for such breach, and Company shall be
entitled to recover all costs and expenses, including reasonably attorneys'
fees, incurred by reason of any breach of the covenants of this Agreement. 
Similarly, the provisions of this Section 9 shall not it any way limit any
rights or remedies to which Speer may be entitled in the event of a breach by
the Company of any obligations of the Company arising under this Agreement.


10. LITIGATION AND ATTORNEYS FEES.  In the event of any litigation or
arbitration between the parties hereto in connection with this Agreement or to
enforce any provision or right hereunder, each party to such litigation or
arbitration shall pay its own costs and expenses.


11. BOARD ACTIONS.  Any actions required to be taken or determinations to be
made by the Board under this Agreement may, at the discretion of the Board, be
taken or made by the Compensation Committee or any other duly authorized
committee of the Board.

--------------------------------------------------------------------------------

12. ADDITIONAL ACKNOWLEDGMENTS.


a. Speer understands that the terms of this Agreement may be required to be
disclosed in, or filed as an exhibit to, the Company’s annual proxy statement or
other reports filed publicly with the U.S. Securities and Exchange Commission.


b. Speer acknowledges and agrees that he has fully read and understands this
Agreement, has been advised to and has been given the opportunity to consult
with his attorney concerning this Agreement, has been advised that the Company's
attorney as not acted as his attorney concerning this Agreement, has had any
questions regarding its effect or the meaning of its terms answered to his
satisfaction and, intending to be legally bound hereby, has freely and
voluntarily executed this Agreement.


13. GENERAL PROVISIONS.


a. The failure of the Company at any time to enforce performance by Speer of any
provisions of this Agreement shall in no way affect the Company's rights
thereafter to enforce the same, nor shall the waiver by the Company of any
breach of any provision hereof be held to be a waiver of any other breach of the
same or any other provision.


b. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company; provided, however, it is
understood and agreed that the services to be rendered and the duties to be
performed by Speer hereunder are of a special, unique and personal nature and
that it would be difficult or impossible to replace such services; by reason
thereof, Speer may not assign either the benefits or the obligations of this
Agreement.


c. Speer shall be considered an employee of the Company within the meaning of
all federal, state, and local laws and regulations governing unemployment
insurance, workers' compensation, industrial accident, labor and taxes.


d. This Agreement is the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral and written
agreements and negotiations between the parties with respect to services to be
provided by Speer to the Company, including, without limitation, any consulting
agreement with the Company to which Speer may be a party as of the Effective
Date, and any compensation heretofore received or which may be receivable by
Speer pursuant to any such prior agreement shall be adjusted as necessary to
reflect the termination of such agreement and the effectiveness of this
Agreement as of the Effective Date.


e. The headings of the several paragraphs in this Agreement are inserted solely
for the convenience of the parties and are not a part of and are not intended to
govern, limit or aid in the construction of any term or provision hereof.

--------------------------------------------------------------------------------

f. This Agreement may not be modified except by a written instrument signed by
all parties hereto.


g. All clauses and covenants contained in this Agreement are severable, and in
the event any of them shall be held to be invalid by any court, such clauses or
covenants shall be limited as permitted under applicable law, or, if the same
are not susceptible to such limitation, this Agreement shall be interpreted as
if such invalid clauses or covenants were not contained herein.


h. This Agreement is made with reference to the laws of the State of California
and shall be governed by and construed in accordance therewith.  Any litigation
concerning or to enforce the provisions of this Agreement shall be brought in
the courts of the State of California.


i. Any controversy or claim arising out of or relating to this Agreement, or
breach thereof, may, with the prior consent of both the Company and Speer, be
settled by binding arbitration in Los Angeles, California in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.


14. SECTION 409A.


a. It is the intention of Company and Speer that this Agreement shall comply
with the requirements of Code Section 409A. All payments under this Agreement
are intended to be excluded from the requirements of Code Section 409A or be
payable on a fixed date or schedule under Code Section 409A. All payments made
under this Agreement shall be strictly paid in accordance with the terms of this
Agreement. Notwithstanding any other provision of this Agreement to the
contrary, if Company or Speer determines that any compensation or benefit
payable under this Agreement may be subject to Code Section 409A(a)(1), Company
and Speer, at the request of either but with the written consent of the other,
which consent shall not be unreasonably withheld, shall adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions
necessary or appropriate to cause the compensation and benefits payable under
this Agreement not to be subject to Code Section 409A(a)(1) and to preserve the
intended tax treatment of such compensation and benefits. Each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of Code Section 409A.


b. Any reimbursements or in-kind benefits provided under this Agreement that are
subject to Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (A) any reimbursement is for expenses incurred during the period of time
specified in the Agreement, (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

--------------------------------------------------------------------------------

c. Company shall not make any deductions for money or property that Speer owes
to Company, or offset or otherwise reduce any sums that may be due or become
payable to or for the account of Speer, from amounts that constitute deferred
compensation for purposes of Code Section 409A.


d. Speer’s right to any deferred compensation, as defined under Code Section
409A, shall not be subject to borrowing, anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors, to the extent necessary to avoid tax, penalties and/or interest under
Code Section 409A or otherwise.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
SPEER
 
 
 
 
/s/ Stanley E. Speer 

 
Stanley E. Speer

 
 
 
 
 
 
 
THE COMPANY

 
 
 
 
Cadiz Inc. 

 
 
 
 
By:

/s/ Keith Brackpool

 
 
Keith Brackpool

 
 
Chairman of the Board

 
 
 
 
By:

/s/ Murray Hutchison

 
 
Murray Hutchison

    Chair, Compensation Committee




